Exhibit 10.13

 

PPG INDUSTRIES, INC.

STOCK PLAN

 

1. Purpose

 

The purpose of the Plan is to promote the growth and profitability of the
Company and its Subsidiaries by giving Directors and selected Employees an
opportunity to own and to benefit from the growth of the value of the Common
Stock of the Company, thereby (1) providing them with additional incentive to
cause the Company and its Subsidiaries to grow and profit, (2) making their
compensation competitive with opportunities available in competing industries,
and (3) encouraging them to continue in the employ or service of the Company or
a Subsidiary.

 

2. Definitions

 

  (a) “Award” means any Option, Stock Appreciation Right, Restricted Stock or
Restricted Stock Unit granted hereunder.

 

  (b) “Award Agreement” means the written agreement evidencing an Award, which
shall be executed by the Company and the Participant.

 

  (c) “Award Date” means the date as of which an Award is granted, unless
another date is specified by the Board, the Committee or other person granting
such Award.

 

  (d) “Award Grantor” means the Board, the Committee or the person or persons to
whom the Board or the Committee has delegated authority to grant Awards
hereunder.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

 

  (g) “Committee” means the Officers-Directors Compensation Committee (or any
successor) of the Board.

 

  (h) “Common Stock” means the Common Stock of the Company.

 

  (i) “Company” means PPG Industries, Inc.



--------------------------------------------------------------------------------

  (j) “Director” means any director of the Company or any of its Subsidiaries.

 

  (k) “Disability” means any long-term disability. The Committee shall determine
a Participant’s Disability; provided, however, that a Participant who is
approved to receive Long-Term Disability benefits pursuant to the PPG
Industries, Inc. Long-Term Disability Plan shall be deemed to have a Disability
so long as such person continues to receive such benefits thereunder.

 

  (l) “Dividend Equivalent” means a hypothetical dividend on Restricted Stock
Units granted on the same date as dividends are paid on the Common Stock and
having a value on the date granted equal to the value of actual dividends paid
on a share of the Common Stock on the same date.

 

  (m) “Eligible Person” means any Director or any Employee.

 

  (n) “Employee” means any person (including any officer) employed by the
Company or any of its Subsidiaries.

 

  (o) “Fair Market Value” of a share of Common Stock means the closing sale
price reported for any applicable date on the New York Stock Exchange Composite
Tape or, if there is no sale on such date, for the nearest preceding date upon
which such a sale took place.

 

  (p) “Incentive Option” means an Option which qualifies as an “incentive stock
option” as defined in Section 422 of the Code.

 

  (q) “Nonqualified Option” means an Option which does not qualify as an
Incentive Option.

 

  (r) “Option” means an option granted hereunder to purchase a specified number
of shares of Common Stock.

 

  (s) “Option Expiration Date” means the date set forth in the Award Agreement
on which the right to exercise an Option will expire due to lapse of time.

 

  (t) “Option Price” means the price per share to be paid upon exercise of an
Option for the purchase of shares subject to the Option.

 

  (u) “Option Term” means, with respect to any Option, the period from the Award
Date for such Option through the Option Expiration Date for such Option.

 

-2-



--------------------------------------------------------------------------------

  (v) “Optionee” means a Participant who is granted an Option and the
Participant’s Successor.

 

  (w) “Participant” means any Eligible Person who has received an Award
hereunder.

 

  (x) “Plan” means the PPG Industries, Inc. Stock Plan, as set forth herein and
as amended from time to time.

 

  (y) “Restricted Stock” means Common Stock granted pursuant to Section 7
hereof, but any shares of Common Stock shall cease to be Restricted Stock when
the conditions specified in the Award of such Restricted Stock have been
satisfied.

 

  (z) “Restricted Stock Unit” shall mean a contingent right to receive, upon
vesting and upon satisfaction of any terms or conditions attributable to any
such Restricted Stock Unit, a payment, which payment may be made in cash or in
shares of Common Stock as specified in the Award Agreement or, if not so
specified, as the Board or the Committee shall determine in its sole discretion,
equal to the Fair Market Value of the number of shares of Common Stock earned
pursuant to the terms of such Restricted Stock Unit.

 

  (aa) “Stock Appreciation Right” means the right to receive cash or shares of
Common Stock in lieu of exercising an Option, as more fully described in
Section 6.

 

  (bb) “Subsidiary” means any corporation fifty percent (50%) or more of the
outstanding voting stock or voting power of which is owned, directly or
indirectly, by the Company and any partnership or other entity in which the
Company has a fifty percent (50%) or more ownership interest.

 

  (cc) “Successor” means the executor or administrator of a Participant’s
estate, or that person or persons to whom is transferred, by will or the laws of
descent and distribution, or as otherwise permitted by the Board or Committee
within the terms hereof, the right to exercise an Option or Stock Appreciation
Right or the ownership of Restricted Stock or Restricted Stock Units.

 

  (dd) “Vesting Date” means the date specified in the Award Agreement as the
“Vesting Date” or “Award Maturity Date” or “Exercise Date” or, if no such date
is specified as such, the vesting date of the Award or the date the Award
otherwise first becomes exercisable by or payable to the Participant.

 

-3-



--------------------------------------------------------------------------------

3. Administration

 

The Board and the Committee shall both have full power and authority pursuant
and subject to the provisions hereof: (1) to determine from time to time the
number and type of Awards; (2) to determine from time to time which Eligible
Persons shall be granted Awards; (3) to determine, with respect to Options, the
number of shares of Common Stock subject to each Option, the Option Price, the
form of payment of the Option Price, the Option Term, whether an Option shall be
an Incentive Option or a Nonqualified Option, whether an Option shall be
accompanied by Stock Appreciation Rights, whether an Option may be transferred
and under what conditions, the form in which Stock Appreciation Rights may be
paid and the terms and conditions upon which Options or Stock Appreciation
Rights may be exercised; (4) to prescribe the provisions to be contained in
Award Agreements (which need not be identical); (5) to construe and interpret
the Plan, to establish, amend and revoke rules and regulations relating to the
Plan, and to determine all questions or controversies arising in the
administration or operation of the Plan; and (6) generally, to exercise such
powers and take such actions as the Board or the Committee may deem necessary or
advisable to administer or implement the Plan. Any determination or decision
made or action taken by the Board or the Committee in connection with the Plan
shall be final, conclusive and binding on all persons, including the Company,
its shareholders and Participants. The Board or the Committee may delegate to
another person or persons the right to grant Awards, including the right to
determine whether an Option shall be an Incentive Option or a Nonqualified
Option, to Eligible Persons who are not Directors of the Company or officers of
the Company subject to Section 16 of the Securities Exchange Act of 1934.

 

4. Awards

 

Awards hereunder may be made in any of the following forms (or any combination
thereof): (a) Restricted Stock; (b) Restricted Stock Units; (c) Incentive
Options; (d) Nonqualified Options; and (e) Stock Appreciation Rights.

 

5. Options

 

(a) Options to purchase a specified number of shares of Common Stock at a
specified price may be granted from time to time to those Eligible Persons who
have the ability to make a contribution to the growth and profitability of the
Company or any of its Subsidiaries. Options granted hereunder may be Incentive
Options or Nonqualified Options.

 

(b) The aggregate Fair Market Value (determined as of the time an Incentive
Option is granted) of the Common Stock for which an Eligible Person may be
granted

 

-4-



--------------------------------------------------------------------------------

Incentive Options in the calendar year of such grant (under all plans of the
Company or its parent or subsidiary corporations, or a predecessor corporation
of any such corporation, all within the meaning of Section 422 of the Code)
shall not exceed $100,000 plus any unused limit carryover to such year or such
other maximum as may be specified in the Code. No Incentive Option will be
transferable except by will or by the operation of the laws of descent and
distribution.

 

(c) The grant of an Option shall be evidenced by a written Award Agreement
executed by the Company and the Optionee, specifying the number of shares of
Common Stock subject to the Option, the Option Price and the Option Expiration
Date and may contain other provisions, not inconsistent herewith.

 

(d) The Option Price of each Option shall be as determined by the Board or the
Committee but in no event shall be less than the Fair Market Value of a share of
Common Stock on the Award Date. The Option Price may be paid in full in the form
of cash, shares of Common Stock or a combination of both, as the Board or the
Committee may specify.

 

(e) Options may be exercised at such times and in such manner as shall be
prescribed by the Board or the Committee, except that no Option shall be
exercisable under any circumstances more than ten (10) years from the Award
Date.

 

(f) The Board or the Committee may specify, at the time of grant or, with
respect to Nonqualified Options, at or after the time of grant, that an Optionee
shall be granted a Nonqualified Option (a “Restored Option”) in the event that
(i) such Optionee exercises all or part of an Option (an “Original Option”) by
surrendering (or certifying ownership of) already owned shares of Common Stock
in full or partial payment of the Option Price under such Original Option and/or
(ii) such Optionee surrenders shares of Common Stock or causes shares of Common
Stock to be withheld to pay withholding taxes in connection with the exercise of
such Original Option. All Restored Options are subject to the availability of
shares of Common Stock under the Plan at the time of such exercise. A Restored
Option shall cover a number of shares of Common Stock not greater than the
number of shares of Common Stock surrendered (or to which ownership has been
certified) in payment of the Option Price under such Original Option and/or used
to pay withholding taxes in connection with the exercise of such Original
Option. Each Restored Option shall have an Option Price equal to the Fair Market
Value of the Common Stock on the Award Date of the Restored Option and shall
expire on the Option Expiration Date of the Original Option or such earlier
specific date as the Original Option will expire provided such earlier date has
been established on the Award Date of the Restored Option. The Award Date of a
Restored Option shall be the date of exercise of the Original Option. A Restored
Option shall be exercisable at any time and from time to time from or after the
Award Date of the Restored Option (or, as the Board or the

 

-5-



--------------------------------------------------------------------------------

Committee in its sole discretion shall specify in the Award Agreement for the
Restored Option). An Award Agreement for a Restored Option shall contain such
other terms and conditions, which may include a restriction on the
transferability of the Common Stock received upon the exercise of the Original
Option, as the Board or the Committee in its sole discretion shall deem
desirable and which may be set forth in rules or regulations adopted by the
Board or the Committee or in the Award Agreement evidencing the Restored Option.
Successive Restored Options may be granted to the extent and upon such terms and
conditions consistent with this Section 5(f) as the Board or the Committee in
its sole discretion shall specify. Notwithstanding anything to the contrary
herein contained, in no event shall any Restored Option be granted on account of
the exercise of any Original Option initially granted on or after January 1,
2003.

 

-6-



--------------------------------------------------------------------------------

6. Stock Appreciation Rights

 

(a) The Board or the Committee may grant Stock Appreciation Rights with respect
to all or any of the shares of Common Stock subject to an Option. Stock
Appreciation Rights with respect to an Incentive Option may be granted only on
the Award Date of the related Option. Stock Appreciation Rights with respect to
a Nonqualified Option may be granted either on the Award Date of the related
Option or at any time thereafter during the Option Term.

 

(b) Stock Appreciation Rights shall entitle the Optionee, upon exercise, to
receive a payment equal to the amount by which the value of a share of Common
Stock exceeds the Option Price, multiplied by the number of shares with respect
to which Stock Appreciation Rights are exercised. Such value shall be the Fair
Market Value of a share of Common Stock on the date of exercise or, in the
discretion of the Board or the Committee, the average of the Fair Market Values
of a share of Common Stock over such period as the Board or the Committee may
specify. Such payment may be made in the form of cash, shares of Common Stock or
a combination of both, as the Board or the Committee may specify.

 

(c) Stock Appreciation Rights may be exercised in such manner and at such times
as may be prescribed by the Board or the Committee, but only to the extent the
related Option is exercisable. To the extent Stock Appreciation Rights are
exercised, the related Option shall be deemed to have been exercised.

 

7. Restricted Stock

 

Restricted Stock may be awarded to any Eligible Person. An Award of Restricted
Stock may set forth such terms and conditions, including, but not limited to,
forfeiture and vesting provisions and restrictions against sale, assignment,
transfer or other disposition as the Board or the Committee may determine.
Restricted Stock shall be duly issued and transferred by the Company on such
dates as the Award Grantor may determine, and a certificate for such Restricted
Stock shall be issued to each Participant to whom an award is made. The
Participant shall thereupon become a stockholder of the Company with respect to
such Restricted Stock, and shall be entitled to vote and to receive the
dividends on such stock; provided, however, that: (1) stock certificates for
Restricted Stock shall be imprinted with a legend to the effect that the stock
represented thereby may not be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of except in accordance with the terms
hereof, and each transfer agent for the Common Stock shall be instructed to such
effect; and (2) upon the date specified in the grant as the “Award Maturity
Date”, unless cancelled earlier by the Board or the Committee, the restrictions
imposed upon the Restricted Stock shall lapse, and the Participant shall be
fully vested in the award.

 

-7-



--------------------------------------------------------------------------------

8. Restricted Stock Units

 

Restricted Stock Units may be awarded to any Eligible Person. An Award of
Restricted Stock Units shall be evidenced by a written Award Agreement
specifying the number of Restricted Stock Units subject to such Award and may
include such terms and conditions not inconsistent herewith as the Board or the
Committee may determine, including, but not limited to, forfeiture and vesting
provisions; restrictions against sale, exchange, assignment, transfer, pledge,
hypothecation or other disposition; and performance goals and targets applicable
to each such Award; provided, however, that no Restricted Stock Unit shall vest
more than ten (10) years after the Award Date. The Board or the Committee may
determine that one or more Participants shall be entitled to receive a Dividend
Equivalent during the Award Period on each Restricted Stock Unit held by each
applicable Participant; provided, however, that in no event shall Dividend
Equivalent payments be made to a Participant on Restricted Stock Units following
the date of such Participant’s retirement as an Employee or Director,
Disability, job elimination, death or other termination of employment. Unless
otherwise provided in the Participant’s Award Agreement, Dividend Equivalents
shall be credited into the Participant’s account in the PPG Industries, Inc.
Deferred Compensation Plan or the PPG Industries, Inc. Deferred Compensation
Plan for Directors, as applicable, and invested in accordance with the
Participant’s investment elections thereunder. A Participant shall be entitled
to payment of Dividend Equivalents in accordance with the provisions of the PPG
Industries, Inc. Deferred Compensation Plan or the PPG Industries, Inc. Deferred
Compensation Plan for Directors, as applicable, or as otherwise specified in the
applicable Award Agreement, without regard to the actual payment or non-payment
of the Award to which the Dividend Equivalents relate. If the Board or Committee
determines to settle any Restricted Stock Unit in shares of Common Stock, a
stock certificate representing such shares shall be issued to the Participant;
provided, however, that the Board or Committee may impose such restrictions
concerning forfeiture, sale, exchange, assignment, transfer, pledge,
hypothecation or other disposition of such shares as provided in the Award
Agreement and the stock certificates representing such shares may be imprinted
with a legend to the effect that the stock represented thereby is subject to
such restrictions, and each transfer agent for the Common Stock shall be
instructed to such effect. The Participant shall thereupon become a stockholder
of the Company with respect to such shares of Common Stock and shall possess all
attendant rights of a shareholder with respect thereto.

 

9. Number of Shares Available for Issuance and Subject to Awards

 

(a) From and after April 18, 2002, the maximum number of shares of Common Stock
as to which Awards may be granted is 14 Million and the maximum number of shares
of Common Stock which may be issued hereunder shall be 30.6 Million. Any shares
of Common Stock subject to Awards that are forfeited or unexercised, to the
extent

 

-8-



--------------------------------------------------------------------------------

Options remain unexercised at the expiration or termination thereof or
Restricted Stock is forfeited prior to the Award Maturity Date, may be subject
to the grant of further Awards hereunder. In addition, shares of Common Stock
that are surrendered (or to which ownership has been certified) by Participants
as full or partial payment to the Company of the purchase price of shares being
acquired through the exercise of an option granted hereunder and any shares
surrendered by the Participant or withheld by the Company to pay withholding
taxes in connection with the exercise of an Option shall also be available for
issuance and for the grant of Awards hereunder. The number of shares which may
be issued hereunder and as to which Options may be granted shall be further
subject to adjustment in accordance with Section 13.

 

(b) In no event, except as subject to adjustment as provided in Section 13,
shall more than two hundred fifty thousand (250,000) shares of Common Stock be
cumulatively available for issuance as Restricted Stock or upon settlement of
Restricted Stock Units granted hereunder.

 

(c) The Common Stock to be issued hereunder may be either authorized but
unissued shares or issued shares acquired by the Company and held in its
treasury.

 

10. Government and Other Regulations

 

The obligation of the Company to issue or transfer and deliver shares for
Options exercised pursuant to the terms hereof shall be subject to (1) the
effectiveness of a registration statement under the Securities Act of 1933, as
amended, with respect to such issue or transfer, if deemed necessary or
appropriate by counsel for the Company; (2) the condition that the shares of
Common Stock authorized to be issued hereunder shall have been listed (or
authorized for listing upon official notice of issuance) upon each stock
exchange on which outstanding shares of Common Stock may then be listed; and
(3) all other applicable laws, regulations, rules and orders which shall then be
in effect.

 

11. Limit on Awards

 

More than one Award may be granted to a Participant, but except as subject to
adjustment as provided in Section 13 the aggregate number of shares of Common
Stock subject to Awards granted to any Participant after April 18, 2002 may not
exceed two million (2,000,000) shares.

 

12. No Right to Employment

 

Neither the existence of the Plan nor the grant of any Award pursuant to the
Plan shall create in any Participant or Eligible Person the right to continue to
be employed by or to continue as a Director of the Company or a Subsidiary.

 

-9-



--------------------------------------------------------------------------------

13. Adjustments Upon Changes in Capitalization

 

In the event of any change in the number of outstanding shares of Common Stock
by reason of any stock dividend, stock split or similar change, a corresponding
change shall be made in the numbers, and Option Prices, of shares subject to
outstanding Awards, and in the maximum number of shares which then remain
available for issuance, and in the number of shares of Restricted Stock and
shares issuable in respect of Restricted Stock Units which then remain available
for issuance hereunder and the limits as to Awards to individual Eligible
Persons. In the event of any change in the outstanding shares of Common Stock,
or in the number thereof, by reason of any merger, consolidation, combination,
sale of assets, exchange of shares, recapitalization, reorganization, spin-off
or similar change, the Board or the Committee may make such changes in the
shares, and in the numbers or Option Prices of shares, subject to outstanding
Awards, and in the maximum number of shares which may be issued hereunder, as
the Board or the Committee may deem to be equitable. No such change, without the
consent of a Participant may adversely affect the rights of such Participant
with respect to an Award previously granted, and any such change shall be final,
conclusive and binding on all persons, including the Company, its shareholders
and Participants.

 

14. Amendment and Termination

 

The Board may amend, suspend or terminate the Plan, in whole or in part, at any
time, but no amendment may, without shareholder approval, (1) increase the
maximum number of shares which may be issued and for which Awards may be granted
hereunder, either in the aggregate or to any individual Participant; (2) change
the manner of determining the minimum Option Price, other than to change the
manner of determining the Fair Market Value of the Common Stock to conform to
any then-applicable provision of the Code; (3) extend the date upon which the
Plan shall terminate; or (4) increase the maximum period during which Options
may be exercised hereunder. The Plan shall terminate on, and no Award may be
granted after, December 31, 2007, or on such earlier date as may be determined
by the Board. No amendment, suspension or termination of the Plan may affect
adversely, without the consent of the Participant, the rights of such
Participant with respect to an Award previously granted.

 

15. Effective Date

 

The Plan shall be effective as of April 18, 2002, as amended July 20, 2005.

 

-10-